Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 09/01/2021.  Claims 2-21 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 2, 4, 9, 11, 16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
The terminal disclaimer filed on 09/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,878,696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayward (US 9,679,487).
Consider claim 2, Hayward clearly teaches a method for detecting a slow vehicle, the method comprising:

obtaining first speed information of a first vehicle at a first time and at a first location;
determining, based on the obtained first speed information, that a speed of the first vehicle at the first time is below a defined speed limit at the first location;
obtaining second speed information of the first vehicle at a second time and at a second location;
determining, based on the obtained second speed information, that the speed of the first vehicle at the second time is below the defined speed limit at the second location; and
generating information about the first vehicle based on one or more of the first speed information or the second speed information. (If a first vehicle’s speed is below a threshold at a first time and is maintained for a threshold duration then an alert notification application will broadcast a notification, col. 24 lines 44-66.)

Consider claim 9, Hayward clearly teaches a system comprising:

a data storage device; and one or more processors configured to interact with the data storage device and perform, upon execution of instructions, (col. 16 line 62 to col. 17 line 10) operations comprising:

obtaining first speed information of a first vehicle at a first time and at a first location;
determining, based on the obtained first speed information, that a speed of the first vehicle at the first time is below a defined speed limit at the first location;

determining, based on the obtained second speed information, that the speed of the first vehicle at the second time is below the defined speed limit at the second location; and
generating information about the first vehicle based on one or more of the first speed information or the second speed information. (If a first vehicle’s speed is below a threshold at a first time and is maintained for a threshold duration then an alert notification application will broadcast a notification, col. 24 lines 44-66.)

Consider claim 16, Hayward clearly teaches a non-transitory computer readable medium storing instructions that, upon execution, cause one or more processors to perform operations (col. 16 line 62 to col. 17 line 10) comprising:

obtaining first speed information of a first vehicle at a first time and at a first location; 
determining, based on the obtained first speed information, that a speed of the first vehicle at the first time is below a defined speed limit at the first location;
obtaining second speed information of the first vehicle at a second time and at a second location;
determining, based on the obtained second speed information, that the speed of the first vehicle at the second time is below the defined speed limit at the second location; and
generating information about the first vehicle based on one or more of the first speed information or the second speed information. (If a first vehicle’s speed is below a threshold at a first time and is maintained for a threshold duration then an alert notification application will broadcast a notification, col. 24 lines 44-66.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward (US 9,679,487) in view of Burke et al. (US 2017/0294117), herein Burke.
Consider claim 4, Hayward clearly teaches one or more of obtaining the first speed information or obtaining the second speed information.

However, Hayward does not explicitly teach obtaining the speed information is performed through communication between one or more vehicles.

In an analogous art, Burke, which discloses a system for vehicular traffic monitoring, clearly teaches obtaining the speed information is performed through communication between one or more vehicles. ([0055])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hayward by obtaining the speed information is performed through communication between one or more vehicles, as taught by Burke, to achieve the predictable result of measuring vehicle speed.

Consider claim 11, Hayward combined with Burke clearly teaches one or more of obtaining the first speed information or obtaining the second speed information is performed through communication between one or more vehicles. ([0055] Burke)

Consider claim 18, Hayward combined with Burke clearly teaches one or more of obtaining the first speed information or obtaining the second speed information is performed through communication between one or more vehicles. ([0055] Burke)



Allowable Subject Matter
Claims 3, 5-8, 10, 12-15, 17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425